DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawar et al (US 2017/0238361)[hereafter R1].
For claims 1, 8, and 14, R1 discloses (Fig 2-6 disclose processor and memory) at least one processor for generating at least one compressed symbol based on modulation compression (paragraphs 15-25, 30-33, 35, 41-46, Fig 2-6 frequency domain compression); and a transceiver for transmitting to another network entity control information comprising position indication information which indicates a position of a subcarrier at which a first subcarrier signal is transmitted in a physical resource block (PRB) to which the at least one compressed symbol is mapped (paragraphs 15-25, 30-33, 35, 41,-46 Fig 2-6 user scheduling information), and power indication information for indicating a transmit power of the first subcarrier signal (paragraphs 15-25,30-33,35, 41-46, Fig 2-6, user scheduling side information including occupied subcarriers), and transmitting the at least one compressed symbol to the another network entity (paragraphs 15-25).
For claim 4, R1 discloses obtains the at least one compressed symbol from coded bits, based on a conversion table for the modulation compression (paragraphs 15-25, 30-33, 35, 41-46 Fig 2-6), wherein the conversion table represents a mapping relationship between the coded bits and each compressed symbol (paragraphs 15-25, 30-33, 35, 41-46, Fig. 2-6).
For claim 5, R1 discloses the at least one processor, generates modulation symbols by modulating coded bits (paragraphs 15-25, 30-33, 35, 41-46, Fig 2-6 modulation), maps a real value representing each modulation symbol to an index of the real value among possible real values for the modulation order of each modulation symbol (paragraphs 15-25, 30-33, 35, 41-46, Fig 2-6), and determines the index as each of the at least one compressed symbol, wherein the real value comprises at least one of an in-phase (I) component value of each modulation symbol, and a quadrature-phase (Q) component value of each modulation symbol (paragraphs 15-25, 30-33, 41-46, Fig 2-6 I/Q sample for bit subset).
For claims 6 and 12, R1 discloses the wireless communication system comprises a communication system to which function split is applied (paragraphs 15-25, 30-33, Fig 2-6), the network entity is connected with the another network entity through a front haul, the network entity comprises a digital unit (DU) which transmits the control information and the at least one compressed symbol to the another network entity through the front haul, and the another network entity comprises a radio unit (RU) which applies decompression to the at least one compressed symbol, and performs communication with a terminal through a wireless channel (paragraphs 15-25, 30-33, Fig 2-6).
For claim 11, R1 discloses obtains a modulation symbol from a compressed symbol corresponding to the first subcarrier signal among the at least one compression symbol (paragraphs 15-25, 30-33, 41-46, Fig 2-6), based on a conversion table for the modulation decompression, identifies the position indication information corresponding to a subcarrier position or a subcarrier index of the first subcarrier signal, (paragraphs 15-25, 30-33, 41-46, Fig 2-6) identifies a power gain from the power indication information corresponding to the position indication information (paragraphs 15-25, 30-33, 41-46, Fig 2-6 normalized I/Q), and applies the power gain to the modulation symbol (paragraphs 15-25, 30-33, 41-46, Fig 2-6 normalized I/Q), wherein the conversion table represents correspondence between each compressed symbol and each modulation symbol (paragraphs 15-25, 30-33, 41-46, Fig 2-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, 7, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of Berggren (US 2018/0027550) [hereafter R2].
For claims 3 and 10, R1 does not explicitly state the position indication information comprises a bitmap for indicating the position of the subcarrier at which the first subcarrier signal is transmitted in the PRB, and each bit of the bitmap corresponds to a position or an index of each subcarrier in the PRB. However, R2 discloses the position indication information comprises a bitmap for indicating the position of the subcarrier at which the first subcarrier signal is transmitted in the PRB, and each bit of the bitmap corresponds to a position or an index of each subcarrier in the PRB (paragraphs 100-110, Fig 3 the bitmap’s index corresponds to a subcarrier in the PRB).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to use the position indication information comprises a bitmap for indicating the position of the subcarrier at which the first subcarrier signal is transmitted in the PRB, and each bit of the bitmap corresponds to a position or an index of each subcarrier in the PRB taught by R2.  The rationale to combine would be to use a known technique in a similar device, improving network flexibility (paragraph 14), increasing throughput (paragraph 14), and design choice.
For claims 7 and 13, R1 discloses position indication information indicating a position of a subcarrier at which a second subcarrier signal is transmitted in the PRB (paragraphs 15-25, 30-33, 35, 41-46, Fig 2-6) power indication information for indicating a transmit power of the second subcarrier signal (paragraphs 15-25, 30-33, 35, 41-46, Fig 2-6); however, R1 does not explicitly state the first subcarrier signal comprises any one of a physical downlink shared channel (PDSCH), a physical downlink control channel (PDCCH), a demodulation reference signal (DM- RS) for the PDSCH, a DM-RS for the PDCCH, a channel state information - reference signal (CSI- RS), a physical broadcast channel (PBCH), a primary synchronization signal (PSS), or a secondary synchronization signal (SSS), and the second subcarrier signal comprises another one of the PDSCH, the PDCCH, the DM- RS for the PDSCH, the DM-RS for the PDCCH, the CSI-RS, the PBCH, the PSS and the SSS; however, R2 discloses position indication information indicating a position of a subcarrier at which a second subcarrier signal is transmitted in the PRB (paragraphs 100-110, Fig 3 the bitmap’s index corresponds to a subcarrier in the PRB), the first subcarrier signal comprises any one of a physical downlink shared channel (PDSCH), a physical downlink control channel (PDCCH), a demodulation reference signal (DM- RS) for the PDSCH, a DM-RS for the PDCCH, a channel state information - reference signal (CSI- RS), a physical broadcast channel (PBCH), a primary synchronization signal (PSS), or a secondary synchronization signal (SSS) (paragraph 6 PDSCH is what is scheduled), and the second subcarrier signal comprises another one of the PDSCH, the PDCCH, the DM- RS for the PDSCH, the DM-RS for the PDCCH, the CSI-RS, the PBCH, the PSS and the SSS (paragraph 6 PDSCH). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify R1 to use the first subcarrier signal comprises any one of a physical downlink shared channel (PDSCH), a physical downlink control channel (PDCCH), a demodulation reference signal (DM- RS) for the PDSCH, a DM-RS for the PDCCH, a channel state information - reference signal (CSI- RS), a physical broadcast channel (PBCH), a primary synchronization signal (PSS), or a secondary synchronization signal (SSS), and the second subcarrier signal comprises another one of the PDSCH, the PDCCH, the DM- RS for the PDSCH, the DM-RS for the PDCCH, the CSI-RS, the PBCH, the PSS and the SSS taught by R2.  The rationale to combine would be to use a known technique in a similar device, improving network flexibility (paragraph 14), increasing throughput (paragraph 14), and design choice.
Allowable Subject Matter
Claims 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record does not appear to disclose “wherein the position indication information is included in reMask which is set in a section header of the control information, the power indication information is included in modCompScaler which is set in a section extender of the control information, and the modCompScaler is represented by a product of a normalization factor for a modulation scheme applied to the first subcarrier signal, and the transmit power power of the first subcarrier signal” in combination with the other claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rajagopal (US 2019/0289497) discloses remask for RE population notification in a PRB; Kashimagi (US 2007/0054624) discloses modulation scheme with a normalization factor for a PRB.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R CROMPTON whose telephone number is (571)270-3678. The examiner can normally be reached 10AM-4PM ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R CROMPTON/Primary Examiner, Art Unit 2463